Exhibit 10.3


Registration Rights Agreement


This Registration Rights Agreement (the "Agreement") is made and entered into as
of June 3, 2008 (the "Effective Date") among Triangle Petroleum Corporation, a
Nevada corporation (the "Company"), the parties set forth Exhibit A hereto
(each, a "Purchaser" and collectively, the "Purchasers"), and Canaccord Adams
Inc., a Massachusetts corporation ("Canaccord"), which is acting as agent for
each of the Purchasers.


R e c i t a l s:


The Purchasers have purchased units (“Units”) from the Company pursuant to
Subscription Agreements (each, a "Subscription Agreement" and collectively, the
"Subscription Agreements") by and between the Company and each Purchaser. Each
Unit consists of one share of common stock of the Company (the “Shares”) and
one-half of a warrant (the "Warrants"), each whole Warrant entitling the holder
to purchase one share of common stock at $2.25 per share (the “Warrant Shares”),
at any time during the two years following the Closing Date.


The Company and the Purchasers desire to set forth the registration rights to be
granted by the Company to the Purchasers.


Now, Therefore, in consideration of the mutual promises, representations,
warranties, covenants, and conditions set forth herein, in the Subscription
Agreements, or otherwise, the parties mutually agree as follows:


A g r e e m e n t:


1. Certain Definitions. As used in this Agreement, the following terms shall
have the following respective meanings:


"Approved Market" means the Nasdaq National Market, the Nasdaq SmallCap Market,
the New York Stock Exchange, Inc., the American Stock Exchange, Inc., the OTC
Bulletin Board, the Toronto Stock Exchange or the Toronto Stock Exchange
Venture.


"Blackout Period" means, with respect to a registration, a period in each case
commencing on the day immediately after the Company notifies the Purchasers and
Canaccord that they are required, pursuant to Section 4(f), to suspend offers
and sales of Registrable Securities during which the Company, in the good faith
judgment of its Board of Directors, determines (because of the existence of, or
in anticipation of, any acquisition, financing activity, or other transaction
involving the Company, or the unavailability for reasons beyond the Company's
control of any required financial statements, disclosure of information which is
in its best interest not to publicly disclose, or any other event or condition
of similar significance to the Company) that the registration and distribution
of the Registrable Securities to be covered by such registration statement, if
any, would be seriously detrimental to the Company and its shareholders and
ending on the earlier of (1) the date upon which the material non-public
information commencing the Blackout Period is disclosed to the public or ceases
to be material and (2) such time as the Company notifies the selling Holders
that the Company will no longer delay such filing of the Registration Statement,
recommence taking steps to make such Registration Statement effective, or allow
sales pursuant to such Registration Statement to resume; provided, however, that
(a) the Company shall limit its use of Blackout Periods, in the aggregate, to 60
Trading Days in any 12-month period and (b) no Blackout Period may commence
sooner than 60 days after the end of a prior Blackout Period.


--------------------------------------------------------------------------------


 
"Business Day" means any day of the year, other than a Saturday, Sunday, or
other day on which the Commission is required or authorized to close.


"Closing Date" means June 3, 2008, or such other time as is mutually agreed
between the Company and the Purchasers for the closing of the sale referred to
in Recital A above.


"Commission" means the Securities and Exchange Commission or any other federal
agency at the time administering the Securities Act.


"Common Stock" means the common stock, $.00001 par value per share, of the
Company and any and all shares of capital stock or other equity securities of:
(i) the Company which are added to or exchanged or substituted for the Common
Stock by reason of the declaration of any stock dividend or stock split, the
issuance of any distribution or the reclassification, readjustment,
recapitalization, or other such modification of the capital structure of the
Company; and (ii) any other corporation, now or hereafter organized under the
laws of any state or other governmental authority, with which the Company is
merged, which results from any consolidation or reorganization to which the
Company is a party, or to which is sold all or substantially all of the shares
or assets of the Company, if immediately after such merger, consolidation,
reorganization, or sale, the Company or the stockholders of the Company own
equity securities having in the aggregate more than 50% of the total voting
power of such other corporation.


"Equity Securities" means (i) any Common Stock, (ii) any security convertible,
with or without consideration, into any Common Stock (including any option to
purchase such a convertible security), (iii) any security carrying any warrant
or right to subscribe to or purchase any Common Stock, or (iv) any such warrant
or right.


"Exchange Act" means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the Commission promulgated thereunder.


"Family Member" means (a) with respect to any individual, such individual's
spouse, any descendants (whether natural or adopted), any trust all of the
beneficial interests of which are owned by any of such individuals or by any of
such individuals together with any organization described in Section 501(c)(3)
of the Internal Revenue Code of 1986, as amended, the estate of any such
individual, and any corporation, association, partnership, or limited liability
company all of the equity interests of which are owned by those above described
individuals, trusts, or organizations and (b) with respect to any trust, the
owners of the beneficial interests of such trust.


"Form S-1" and "Form S-3" mean such forms under the Securities Act as in effect
on the date hereof.
 
"Holder" means each Purchaser, or any successor or Permitted Assignee of a
Purchaser, who acquire rights in accordance with this Agreement with respect to
the Registrable Securities directly or indirectly from a Purchaser, including
from any Permitted Assignee.


"Inspector" means any attorney, accountant, or other agent retained by a
Purchaser for the purposes provided in Section 4(j).

2

--------------------------------------------------------------------------------



"Offering Price" means the price at which the Units have been sold to the
Purchasers pursuant to the Subscription Agreements.


"Permitted Assignee" means (a) with respect to a partnership, its partners or
former partners in accordance with their partnership interests, (b) with respect
to a corporation, its shareholders in accordance with their interest in the
corporation, (c) with respect to a limited liability company, its members or
former members in accordance with their interest in the limited liability
company, (d) with respect to an individual party, any Family Member of such
party, (e) an entity that is controlled by, controls, or is under common control
with a transferor, or (f) a party to this Agreement.


The terms "register," "registered," and "registration" refers to a registration
effected by preparing and filing a registration statement in compliance with the
Securities Act, and the declaration or ordering of the effectiveness of such
registration statement.


"Registrable Securities" means the Warrant Shares excluding (A) any Registrable
Securities that have been publicly sold or may be publicly sold immediately
without registration under the Securities Act either pursuant to Rule 144(b) of
the Securities Act or otherwise; (B) any Registrable Securities sold by a person
in a transaction pursuant to a registration statement filed under the Securities
Act; or (C) any Registrable Securities that are at the time subject to an
effective registration statement under the Securities Act.


"Registration Default Date" means the date 150 days after the Closing Date.


"Registration Default Period" means the period following the Registration
Default Date during which any Registration Event occurs and is continuing.


"Registration Event" means the occurrence of any of the following events:


(a) the Registration Statement covering Registrable Securities is not declared
effective by the Commission on or before the Registration Default Date,


(b) after the SEC Effective Date, sales cannot be made pursuant to the
Registration Statement for any reason (including without limitation by reason of
a stop order, or the Company's failure to update the Registration Statement) but
except as excused pursuant to Section 3(a) or excused for the reasons specified
in clause (c), or


(c) the Common Stock generally or the Registrable Securities specifically are
not listed or included for quotation on an Approved Market, or trading of the
Common Stock is suspended or halted on the Approved Market, which at the time
constitutes the principal market for the Common Stock, for more than two full,
consecutive Trading Days; provided, however, a Registration Event shall not be
deemed to occur if all or substantially all trading in equity securities
(including the Common Stock) is suspended or halted on the Approved Market for
any length of time.


"Registration Statement" means the registration statement required to be filed
by the Company pursuant to Section 3(a).


"Rule 415" means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same purpose and effect as such Rule.

3

--------------------------------------------------------------------------------



"Securities Act" means the Securities Act of 1933, as amended, or any similar
federal statute promulgated in replacement thereof, and the rules and
regulations of the Commission thereunder, all as the same shall be in effect at
the time.


"SEC Effective Date" means the date the Registration Statement is declared
effective by the Commission.


"Trading Day" means a day on which (a) the national securities exchange, (b) the
Nasdaq Stock Market, or (c) such other securities market, in any such case which
at the time constitutes the principal securities market for the Common Stock, is
open for general trading of securities.


2. Term. This Agreement shall continue in full force and effect for a period of
two (2) years from the Effective Date, unless terminated sooner hereunder.


3. Registration.


(a) Registration on Form S-1 or Form S-3. As promptly as reasonably practicable
after the date hereof, and within 60 days following the Closing Date, the
Company shall file with the Commission a shelf registration statement on Form
S-1, or, if available, Form S-3 relating to the resale by the Holders of all of
the Registrable Securities; provided, however, that the Company shall not be
obligated to effect any such registration, qualification, or compliance pursuant
to this Section 3(a), or keep such registration effective pursuant to Section 4:
(i) in any particular jurisdiction in which the Company would be required to
qualify to do business as a foreign corporation or as a dealer in securities
under the securities or blue sky laws of such jurisdiction (or to execute a
general consent to service of process) in effecting such registration,
qualification, or compliance, in each case where it has not already done so; or
(ii) during any Blackout Period.


(b) Failure to File Registration Statement. If a Registration Event occurs, then
the Company will make payments to each Purchaser as partial liquidated damages
for the minimum amount of damages to the Purchaser by reason thereof, and not as
a penalty, at a rate equal to one percent (1.0%) of the Offering Price per Unit
held by such Purchaser per month, for each calendar month of the Registration
Default Period or portion thereof, provided that partial liquidated damages
shall not be paid with respect to those Registrable Securities which cannot be
registered under Rule 415 solely as a result of action by the Commission. The
partial liquidated damages shall not exceed an aggregate of 5.0% of the
aggregate purchase price paid by the Purchasers pursuant to this Agreement. Each
such payment shall be due and payable within five days after the end of each
calendar month of the Registration Default Period until the termination of the
Registration Default Period and within five days after such termination. Such
payments shall be in partial compensation to the Purchaser, and shall not
constitute the Purchaser's exclusive remedy for such events. The Registration
Default Period shall terminate upon (i) the SEC Effective Date in the case of
clause (a) of the definition of "Registration Event," (ii) the ability of the
Purchaser to effect sales pursuant to the Registration Statement in the case of
clause (b) of the definition of "Registration Event," and (iii) the listing or
inclusion and/or trading of the Common Stock on an Approved Market, as the case
may be, in the case of clause (c) of the definition of "Registration Event." The
amounts payable as partial liquidated damages pursuant to this paragraph shall
be payable in lawful money of the United States. Amounts payable as partial
liquidated damages to each Purchaser hereunder with respect to each share of
Registrable Securities shall cease when the Purchaser no longer holds such share
of Registrable Securities.


4. Registration Procedures. In the case of each registration effected by the
Company pursuant to Section 3 hereof, the Company will keep each Holder
reasonably advised in writing (which may include e-mail) as to the initiation of
each registration and as to the completion thereof. With respect to any
registration statement filed pursuant to Section 3, the Company will use its
commercially reasonable best efforts to:

4

--------------------------------------------------------------------------------


 
(a) prepare and file with the Commission with respect to such Registrable
Securities, a registration statement on Form S-1, or any other form for which
the Company then qualifies or which counsel for the Company shall deem
appropriate, and which form shall be available for the sale of the Registrable
Securities in accordance with the intended method(s) of distribution thereof,
and use its commercially reasonable efforts to cause such registration statement
to become effective as soon as possible and remain effective at least for a
period ending with the first to occur of (i) the sale of all Registrable
Securities covered by the registration statement, or (ii) two years after the
Closing Date (in each case, the "Effectiveness Period"); provided that no later
than two business days before filing with the Commission a registration
statement or prospectus or any amendments or supplements thereto, the Company
shall (i) furnish to (A) one special counsel ("Holders' Counsel") selected by
the Company for the benefit of the Holders, copies of all such documents
proposed to be filed (excluding any exhibits other than applicable underwriting
documents), in substantially the form proposed to be filed, which documents
shall be subject to the review of such Holders' Counsel, and (ii) notify each
Holder of Registrable Securities covered by such registration statement of any
stop order issued or threatened by the Commission and take all reasonable
actions required to prevent the entry of such stop order or to remove it if
entered. Each Holder, severally and not jointly agrees to furnish to the Company
a completed Questionnaire in the form attached to this Agreement as Exhibit B (a
“Selling Holder Questionnaire”) not more than ten Trading Days after the Closing
Date;


(b) if a registration statement is subject to review by the Commission, promptly
respond to all comments and diligently pursue resolution of any comments to the
satisfaction of the Commission;


(c) prepare and file with the Commission such amendments and supplements to such
registration statement and the prospectus used in connection therewith as may be
necessary to keep such registration statement effective during the Effectiveness
Period (but in any event at least until expiration of the 90-day period referred
to in Section 4(3) of the Securities Act and Rule 174, or any successor thereto,
thereunder, if applicable), and comply with the provisions of the Securities Act
with respect to the disposition of all securities covered by such registration
statement during such period in accordance with the intended method(s) of
disposition by the sellers thereof set forth in such registration statement;


(d) furnish, without charge, to each Holder of Registrable Securities covered by
such registration statement (i) a reasonable number of copies of such
registration statement (including any exhibits thereto other than exhibits
incorporated by reference), each amendment and supplement thereto as such Holder
may request, (ii) such number of copies of the prospectus included in such
registration statement (including each preliminary prospectus and any other
prospectus filed under Rule 424 under the Securities Act) as such Holders may
request, in conformity with the requirements of the Securities Act, and (iii)
such other documents as such Holder may reasonably request in order to
facilitate the disposition of the Registrable Securities owned by such Holder,
but only during the Effectiveness Period;


(e) register or qualify such Registrable Securities under such other applicable
securities or blue sky laws of such jurisdictions as any Holder of Registrable
Securities covered by such registration statement reasonably requests as may be
necessary for the marketability of the Registrable Securities within the United
States (such request to be made by the time the applicable registration
statement is deemed effective by the Commission) and do any and all other acts
and things which may be reasonably necessary or advisable to enable such Holder
to consummate the disposition in such jurisdictions of the Registrable
Securities owned by such Holder; provided that the Company shall not be required
to (i) qualify generally to do business in any jurisdiction where it would not
otherwise be required to qualify but for this paragraph (e), (ii) subject itself
to taxation in any such jurisdiction, or (iii) consent to general service of
process in any such jurisdiction;

5

--------------------------------------------------------------------------------


 
(f) as promptly as practicable after becoming aware of such event, notify each
Holder of such Registrable Securities at any time when a prospectus relating
thereto is required to be delivered under the Securities Act of the happening of
any event which comes to the Company's attention if as a result of such event
the prospectus included in such registration statement contains an untrue
statement of a material fact or omits to state any material fact required to be
stated therein or necessary to make the statements therein not misleading and
the Company shall promptly prepare and furnish to such Holder a supplement or
amendment to such prospectus (or prepare and file appropriate reports under the
Exchange Act) so that, as thereafter delivered to the purchasers of such
Registrable Securities, such prospectus shall not contain an untrue statement of
a material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein not misleading, unless suspension of
the use of such prospectus otherwise is authorized herein or in the event of a
Blackout Period, in which case no supplement or amendment need be furnished (or
Exchange Act filing made) until the termination of such suspension or Blackout
Period;


(g) comply, and continue to comply during the period that such registration
statement is effective under the Securities Act, in all material respects with
the Securities Act and the Exchange Act and with all applicable rules and
regulations of the Commission with respect to the disposition of all securities
covered by such registration statement, and make available to its security
holders, as soon as reasonably practicable, an earnings statement covering the
period of at least 12 months, but not more than 18 months, beginning with the
first full calendar month after the SEC Effective Date, which earnings statement
shall satisfy the provisions of Section 11(a) of the Securities Act.


(h) as promptly as practicable after becoming aware of such event, notify each
Holder of Registrable Securities being offered or sold pursuant to the
Registration Statement of the issuance by the Commission of any stop order or
other suspension of effectiveness of the Registration Statement at the earliest
possible time;


(i) permit the Holders of Registrable Securities being included in the
Registration Statement and their legal counsel, at such Holder's sole cost and
expense (except as otherwise specifically provided in Section 6) to review and
have a reasonable opportunity to comment on the Registration Statement and all
amendments and supplements thereto at least two Business Days prior to their
filing with the Commission;


(j)  make available for inspection by any Holder and any Inspector retained by
such Holder, at such Holder's sole expense, all records as shall be reasonably
necessary to enable such Holder to exercise its due diligence responsibility,
and cause the Company's officers, directors, and employees to supply all
information which such Holder or any Inspector may reasonably request for
purposes of such due diligence; provided, however, that such Holder shall hold
in confidence and shall not make any disclosure of any information which the
Company determines in good faith to be confidential, and of which determination
such Holder is so notified at the time such Holder receives such information,
unless (i) the disclosure of such information is necessary to avoid or correct a
misstatement or omission in the Registration Statement and a reasonable time
prior to such disclosure the Holder shall have informed the Company of the need
to so correct such misstatement or omission and the Company shall have failed to
correct such misstatement of omission, (ii) the release of such information is
ordered pursuant to a subpoena or other order from a court or governmental body
of competent jurisdiction, or (iii) the information has been made generally
available to the public other than by disclosure in violation of this agreement.
The Company shall not be required to disclose any confidential information to
any Inspector until and unless such Inspector shall have entered into a
confidentiality agreement with the Company with respect thereto, substantially
in the form of this Section 4(j). Each Holder agrees that it shall, upon
learning that disclosure of such information is sought in or by a court or
governmental body of competent jurisdiction or through other means, give prompt
notice to the Company and allow the Company, at the Company's expense, to
undertake appropriate action to prevent disclosure of, or to obtain a protective
order for, the information deemed confidential. The Company shall hold in
confidence and shall not make any disclosure of information concerning a Holder
provided to the Company pursuant to this Agreement unless (i) disclosure of such
information is necessary to comply with federal or state securities laws, (ii)
disclosure of such information to the Staff of the Division of Corporation
Finance is necessary to respond to comments raised by the Staff in its review of
the Registration Statement, (iii) disclosure of such information is necessary to
avoid or correct a misstatement or omission in the Registration Statement, (iv)
release of such information is ordered pursuant to a subpoena or other order
from a court or governmental body of competent jurisdiction, or (v) such
information has been made generally available to the public other than by
disclosure in violation of this agreement. The Company agrees that it shall,
upon learning that disclosure of such information concerning a Holder is sought
in or by a court or governmental body of competent jurisdiction or through other
means, give prompt notice to such Holder and allow such Holder, at such Holder's
expense, to undertake appropriate action to prevent disclosure of, or to obtain
a protective order for, such information;

6

--------------------------------------------------------------------------------


 
(k) use its best efforts to cause all the Registrable Securities covered by the
Registration Statement to be listed or quoted on the principal securities market
on which securities of the same class or series issued by the Company are then
listed or traded;


(l) provide a transfer agent and registrar, which may be a single entity, for
the Registrable Securities at all times;


(m) cooperate with the Holders of Registrable Securities being offered pursuant
to the Registration Statement to facilitate the timely preparation and delivery
of certificates (not bearing any restrictive legends) representing Registrable
Securities to be offered pursuant to the Registration Statement and enable such
certificates to be in such denominations or amounts as the Holders may
reasonably request and registered in such names as the Holders may request; and


(n) take all other reasonable actions necessary to expedite and facilitate
disposition by the Holders of the Registrable Securities pursuant to the
Registration Statement.


5. Suspension of Offers and Sales. Each Holder of Registrable Securities agrees
that, upon receipt of any notice from the Company of the happening of any event
of the kind described in Section 4(f) hereof or of the commencement of an
Blackout Period, such Holder shall discontinue disposition of Registrable
Securities pursuant to the registration statement covering such Registrable
Securities until such Holder's receipt of the copies of the supplemented or
amended prospectus contemplated by Section 4(f) hereof or notice of the end of
the Blackout Period, and, if so directed by the Company, such Holder shall
deliver to the Company (at the Company's expense) all copies (including, without
limitation, any and all drafts), other than permanent file copies, then in such
Holder's possession, of the prospectus covering such Registrable Securities
current at the time of receipt of such notice. In the event the Company shall
give any such notice, the period mentioned in Section 4(a)(iii) hereof shall be
extended by the greater of (i) ten business days or (ii) the number of days
during the period from and including the date of the giving of such notice
pursuant to Section 4(f) hereof to and including the date when each Holder of
Registrable Securities covered by such registration statement shall have
received the copies of the supplemented or amended prospectus contemplated by
Section 4(f) hereof.


6. Registration Expenses. The Company shall pay all expenses in connection with
any registration, including, without limitation, all registration, filing, stock
exchange and NASD fees, printing expenses, all fees and expenses of complying
with securities or blue sky laws and the fees and disbursements of counsel for
the Company and of its independent accountants; provided that, in any
underwritten registration, each party shall pay for its own underwriting
discounts and commissions and transfer taxes. In no event shall the Company be
responsible for any broker or similar commissions or any legal fees or other
costs of the Holders.

7

--------------------------------------------------------------------------------


 
7. Assignment of Rights. No Holder may assign its rights under this Agreement to
any party without the prior written consent of the Company; provided, however,
that a Holder may assign its rights under this Agreement without such
restrictions to a Permitted Assignee as long as (a) such transfer or assignment
is effected in accordance with applicable securities laws; (b) such transferee
or assignee agrees in writing to become subject to the terms of this Agreement;
and (c) the Company is given written notice by such Holder of such transfer or
assignment, stating the name and address of the transferee or assignee and
identifying the Registrable Securities with respect to which such rights are
being transferred or assigned.


8. Information by Holder. The Holder or Holders of Registrable Securities
included in any registration shall furnish to the Company such information
regarding such Holder or Holders and the distribution proposed by such Holder or
Holders as the Company may request in writing.


9. Delay of Registration. No Holder shall have any right to obtain or seek an
injunction restraining or otherwise delaying any registration pursuant to this
Agreement as the result of any controversy that might arise with respect to the
interpretation or implementation of this Agreement.


10. Indemnification.


(a) In the event of the offer and sale of Registrable Securities held by Holders
under the Securities Act, the Company shall, and hereby does, indemnify and hold
harmless, to the fullest extent permitted by law, each Holder, its directors,
officers, partners, each other person who participates as an underwriter in the
offering or sale of such securities, and each other person, if any, who controls
or is under common control with such Holder or any such underwriter within the
meaning of Section 15 of the Securities Act, against any losses, claims,
damages, or liabilities, joint or several, and expenses to which the Holder or
any such director, officer, partner, or underwriter or controlling person may
become subject under the Securities Act or otherwise, insofar as such losses,
claims, damages, liabilities, or expenses (or actions or proceedings, whether
commenced or threatened, in respect thereof) arise out of or are based upon any
untrue statement or alleged untrue statement of any material fact contained in
any registration statement under which such shares were registered under the
Securities Act, any preliminary prospectus, final prospectus, or summary
prospectus contained therein, or any amendment or supplement thereto, or any
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein in light of the
circumstances in which they were made not misleading, and the Company shall
reimburse the Holder, and each such director, officer, partner, underwriter, and
controlling person for any legal or any other expenses reasonably incurred by
them in connection with investigating, defending, or settling any such loss,
claim, damage, liability, action, or proceeding; provided that the foregoing
shall not apply to, and the Company shall not be liable, in any such case (i) to
the extent that any such loss, claim, damage, liability (or action or proceeding
in respect thereof), or expense arises out of or is based upon an untrue
statement or alleged untrue statement in or omission or alleged omission from
such registration statement, any such preliminary prospectus, final prospectus,
summary prospectus, amendment, or supplement in reliance upon and in conformity
with written information furnished to the Company through an instrument duly
executed by or on behalf of such Holder specifically stating that it is for use
in the preparation thereof, (ii) provided that the Company has complied with its
obligations hereunder to furnish such Holder with copies of the applicable
prospectus, if the person asserting any such loss, claim, damage, or liability
(or action or proceeding in respect thereof) who purchased the Registrable
Securities that are the subject thereof did not receive a copy of an amended
preliminary prospectus or the final prospectus (or the final prospectus as
amended or supplemented) at or prior to the written confirmation of the sale of
such Registrable Securities to such person because of the failure of such Holder
or underwriter to so provide such amended preliminary or final prospectus and
the untrue statement or alleged untrue statement or omission or alleged omission
of a material fact made in such preliminary prospectus was corrected in the
amended preliminary or final prospectus (or the final prospectus as amended or
supplemented), or (iii) provided that the plan of distribution mechanics
described in the applicable prospectus are, in form and substance, reasonable
and customary for transactions of this type, to the extent that the Holders
failed to comply with the terms of such plan of distribution mechanics. Such
indemnity shall remain in full force and effect regardless of any investigation
made by or on behalf of the Holders, or any such director, officer, partner,
underwriter, or controlling person and shall survive the transfer of such shares
by the Holder.

8

--------------------------------------------------------------------------------


 
(b) As a condition to including any Registrable Securities to be offered by a
Holder in any registration statement filed pursuant to this Agreement, each such
Holder agrees to be bound by the terms of this Section 10 and to indemnify and
hold harmless, to the fullest extent permitted by law, the Company, its
directors and officers, and each other person, if any, who controls the Company
within the meaning of Section 15 of the Securities Act, legal counsel and
accountants for the Company, any underwriter, any other Holder selling
securities in such registration statement, and any controlling person within the
meaning of the Securities Act of any such underwriter or other Holder, against
any losses, claims, damages, or liabilities, joint or several, to which the
Company or any such director or officer or controlling person may become subject
under the Securities Act or otherwise, insofar as such losses, claims, damages,
or liabilities (or actions or proceedings, whether commenced or threatened, in
respect thereof) arise out of or are based upon (i) an untrue statement or
alleged untrue statement in or omission or alleged omission from such
registration statement, any preliminary prospectus, final prospectus, or summary
prospectus contained therein, or any amendment or supplement thereto, if such
statement or alleged statement or omission or alleged omission was made in
reliance upon and in conformity with written information about such Holder as a
Holder of the Company furnished to the Company, (ii) provided that the Company
has complied with its obligations hereunder to furnish such Holder with copies
of the applicable prospectus, if the person asserting any such loss, claim,
damage, or liability (or action or proceeding in respect thereof) who purchased
the Registrable Securities that are the subject thereof did not receive a copy
of an amended preliminary prospectus or the final prospectus (or the final
prospectus as amended or supplemented) at or prior to the written confirmation
of the sale of such Registrable Securities to such person because of the failure
of such Holder or underwriter to so provide such amended preliminary or final
prospectus and the untrue statement or alleged untrue statement or omission or
alleged omission of a material fact made in such preliminary prospectus was
corrected in the amended preliminary or final prospectus (or the final
prospectus as amended or supplemented), or (iii) provided that the plan of
distribution mechanics described in the applicable prospectus are, in form and
substance, reasonable and customary for transactions of this type, to the extent
that the Holders failed to comply with the terms of such plan of distribution
mechanics. Such indemnity shall remain in full force and effect regardless of
any investigation made by or on behalf of the Holders, or any such director,
officer, partner, underwriter, or controlling person and shall survive the
transfer of such shares by the Holder, and such Holder shall reimburse the
Company, and each such director, officer, legal counsel and accountants,
underwriter, other Holder, and controlling person for any legal or other
expenses reasonably incurred by them in connection with investigating,
defending, or settling and such loss, claim, damage, liability, action, or
proceeding; provided, however, that such indemnity agreement found in this
Section 10(b) shall in no event exceed the gross proceeds from the offering
received by such Holder. Such indemnity shall remain in full force and effect,
regardless of any investigation made by or on behalf of the Company or any such
director, officer, or controlling person and shall survive the transfer by any
Holder of such shares.

9

--------------------------------------------------------------------------------



(c) Promptly after receipt by an indemnified party of notice of the commencement
of any action or proceeding involving a claim referred to in Section 10(a) or
(b) hereof (including any governmental action), such indemnified party shall, if
a claim in respect thereof is to be made against an indemnifying party, give
written notice to the indemnifying party of the commencement of such action;
provided that the failure of any indemnified party to give notice as provided
herein shall not relieve the indemnifying party of its obligations under Section
10(a) or (b) hereof, except to the extent that the indemnifying party is
actually prejudiced by such failure to give notice. In case any such action is
brought against an indemnified party, unless in the reasonable judgment of
counsel to such indemnified party a conflict of interest between such
indemnified and indemnifying parties may exist or the indemnified party may have
defenses not available to the indemnifying party in respect of such claim, the
indemnifying party shall be entitled to participate in and to assume the defense
thereof, with counsel reasonably satisfactory to such indemnified party and,
after notice from the indemnifying party to such indemnified party of its
election so to assume the defense thereof, the indemnifying party shall not be
liable to such indemnified party for any legal or other expenses subsequently
incurred by the latter in connection with the defense thereof, unless in such
indemnified party's reasonable judgment a conflict of interest between such
indemnified and indemnifying parties arises in respect of such claim after the
assumption of the defenses thereof or the indemnifying party fails to defend
such claim in a diligent manner, other than reasonable costs of investigation.
Neither an indemnified nor an indemnifying party shall be liable for any
settlement of any action or proceeding effected without its consent. No
indemnifying party shall, without the consent of the indemnified party, consent
to entry of any judgment or enter into any settlement, which does not include as
an unconditional term thereof the giving by the claimant or plaintiff to such
indemnified party of a release from all liability in respect of such claim or
litigation. Notwithstanding anything to the contrary set forth herein, and
without limiting any of the rights set forth above, in any event any party shall
have the right to retain, at its own expense, counsel with respect to the
defense of a claim.


(d) In the event that an indemnifying party does or is not permitted to assume
the defense of an action pursuant to Section 10(c) or in the case of the expense
reimbursement obligation set forth in Section 10(a) and (b), the indemnification
required by Section 10(a) and (b) hereof shall be made by periodic payments of
the amount thereof during the course of the investigation or defense, as and
when bills received or expenses, losses, damages, or liabilities are incurred.


(e) If the indemnification provided for in this Section 10 is held by a court of
competent jurisdiction to be unavailable to an indemnified party with respect to
any loss, liability, claim, damage, or expense referred to herein, the
indemnifying party, in lieu of indemnifying such indemnified party hereunder,
shall (i) contribute to the amount paid or payable by such indemnified party as
a result of such loss, liability, claim, damage, or expense as is appropriate to
reflect the proportionate relative fault of the indemnifying party on the one
hand and the indemnified party on the other (determined by reference to, among
other things, whether the untrue or alleged untrue statement of a material fact
or omission relates to information supplied by the indemnifying party or the
indemnified party and the parties' relative intent, knowledge, access to
information, and opportunity to correct or prevent such untrue statement or
omission), or (ii) if the allocation provided by clause (i) above is not
permitted by applicable law or provides a lesser sum to the indemnified party
than the amount hereinafter calculated, not only the proportionate relative
fault of the indemnifying party and the indemnified party, but also the relative
benefits received by the indemnifying party on the one hand and the indemnified
party on the other, as well as any other relevant equitable considerations. No
indemnified party guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
indemnifying party who was not guilty of such fraudulent misrepresentation.


(f) Other Indemnification. Indemnification similar to that specified in the
preceding subsections of this Section 10 (with appropriate modifications) shall
be given by the Company and each Holder of Registrable Securities with respect
to any required registration or other qualification of securities under any
federal or state law or regulation or governmental authority other than the
Securities Act.

10

--------------------------------------------------------------------------------


 
11. Miscellaneous.


(a) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York and the United States of
America, both substantive and remedial. Any judicial proceeding brought hereto
shall be brought in the courts of the State of New York, New York County, or in
the United States District Court for the Southern District of New York and, by
its execution and delivery of this agreement, each party to this Agreement
accepts the jurisdiction of such courts. The foregoing consent to jurisdiction
shall not be deemed to confer rights on any person other than the parties to
this Agreement.


(b) Successors and Assigns. Except as otherwise provided herein, the provisions
hereof shall inure to the benefit of, and be binding upon, the successors,
Permitted Assigns, executors, and administrators of the parties hereto. In the
event the Company merges with, or is otherwise acquired by, a direct or indirect
subsidiary of a publicly traded company, the Company shall condition the merger
or acquisition on the assumption by such parent company of the Company's
obligations under this Agreement.


(c) Entire Agreement. This Agreement constitutes the full and entire
understanding and agreement between the parties with regard to the subjects
hereof.


(d) Notices, etc. All notices or other communications which are required or
permitted under this Agreement shall be in writing and sufficient if delivered
by hand, by facsimile transmission, by registered or certified mail, postage
pre-paid, by electronic mail, or by courier or overnight carrier, to the persons
at the addresses set forth below (or at such other address as may be provided
hereunder), and shall be deemed to have been delivered as of the date so
delivered:
 
If to the Company:
Triangle Petroleum Corporation
 
521 - 3 Avenue S.W., Suite 1250
 
Calgary, Alberta, Canada T2P 3T3
 
Attention: Mark Gustafson
 
Facsimile: (403) 262-4472
 
e-mail: mark@trianglepetroleum.com
   
with a copy to:
Sichenzia Ross Friedman Ference LLP
 
61 Broadway
 
New York, New York 10006
 
Attention: Thomas A. Rose, Esq.
 
Facsimile: (212) 930-9725
 
e-mail: trose@srff.com
   
If to the Purchasers:
To each Purchaser at the address
 
set forth on Exhibit A
   
with a copy to:
Canaccord Adams Inc.
 
Wells Fargo Plaza
 
1000 Louisiana, 71st Floor
 
Houston, Texas 77002
 
Attention: Christian Gibson
 
Facsimile: (713) 353-4227
 
e-mail: chris.gibson@canaccordadams.com

 
or at such other address as any party shall have furnished to the other parties
in writing.

11

--------------------------------------------------------------------------------


 
(e) Delays or Omissions. No delay or omission to exercise any right, power, or
remedy accruing to any Holder of any Registrable Securities, upon any breach or
default of the Company under this Agreement, shall impair any such right, power,
or remedy of such Holder nor shall it be construed to be a waiver of any such
breach or default, or an acquiescence therein, or of or in any similar breach or
default thereunder occurring; nor shall any waiver of any single breach or
default be deemed a waiver of any other breach or default theretofore or
thereafter occurring. Any waiver, permit, consent, or approval of any kind or
character on the part of any Holder of any breach or default under this
Agreement, or any waiver on the part of any Holder of any provisions or
conditions of this Agreement, must be in writing and shall be effective only to
the extent specifically set forth in such writing. All remedies, either under
this Agreement, or by law or otherwise afforded to any holder, shall be
cumulative and not alternative.


(f) Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.


(g) Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be enforceable against the parties actually executing such
counterparts, and all of which together shall constitute one instrument.


(h) Severability. In the case any provision of this Agreement shall be invalid,
illegal, or unenforceable, the validity, legality, and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.


(i) Amendments. The provisions of this Agreement may be amended at any time and
from time to time, and particular provisions of this Agreement may be waived,
with and only with an agreement or consent in writing signed by the Company and
by the holders of a majority of the number of shares of Registrable Securities
outstanding as of the date of such amendment or waiver. The Purchasers
acknowledge that by the operation of this Section 11(i), the holders of a
majority of the outstanding Registrable Securities may have the right and power
to diminish or eliminate all rights of the Purchasers under this Agreement.



 
(j)
Limitation on Subsequent Registration Rights. After the date of this Agreement,
the Company shall not, without the prior written consent of the Holders of at
least a majority of the Registrable Share then outstanding, enter into any
agreement with any holder or prospective holder of any securities of the Company
that would grant such holder registration rights senior to those granted to the
Holder hereunder.



[signature page follows]

12

--------------------------------------------------------------------------------



This Registration Rights Agreement is hereby executed as of the date first above
written.


COMPANY:
 
TRIANGLE PETROLEUM CORPORATION
   
By:
/s/ MARK GUSTAFSON
 
Mark Gustafson
 
Chief Executive Officer
   
HOLDERS:
 
CANACCORD ADAMS INC., Individually and as Agent and Attorney in Fact for the
Purchasers listed on Exhibit A attached hereto
       
By:
/s/ CHRISTIAN B. GIBSON
 
Christian B. Gibson
 
Principal - Investment Banking

 
13

--------------------------------------------------------------------------------



Exhibit A
 
Purchaser Information


Canaccord Capital Corporation ITF 2035718 Ontario Inc. acct 447-323F-1
Insiders Trend Fund LP
RBC Dexia Investor Services Trust in trust for account 110-455-130
RBC Dexia Investor Services Trust in trust for account 111-440-001
RBC Dexia Investor Services Trust in trust for account 110-455-158
RBC Dexia Investor Services Trust in trust for account 110-455-029
Cormark Securities Inc.
RBC Dexia Investor Services Trust in trust for account 110-455-161
Scotia Capital Inc. in trust for account 403 00692
RBC Dexia Investor Services Trust in trust for account 086-220-001
DB for 106-07240 John Templeton Foundation Sprott Asset Management, Inc.
Roy M. Korins
Sylvia Potter Family LTD Partnership
Northern Valley Partners, LLC
David L. Bradshaw
Mark Gustafson
Luxor Capital Partners, LP
Luxor Spectrum Offshore, Ltd.
Luxor Spectrum, LLC
LCG Select Offshore, Ltd.
LCG Select, LLC
Luxor Capital Partners Offshore, Ltd.
Atlas Master Fund Limited
NBCN Inc. ITF a/c #26AA50U
BMO Nesbitt Burns Inc. ITF a/c #402-20522-21
Jayvee & Co ITF a/c #YCEF1162002
NBCN Inc. ITF a/c #26AA06U
J. Howard Anderson
Chilton Global Natural Resources Partners, LP c/o Chilton Investment Company,
LLC General Partner
Stephen A. Holditch
BMO Nesbitt Burns Inc. A/C Ref: 402-20185-29 (North Pole Capital Master Fund)

 

--------------------------------------------------------------------------------



Exhibit B
 
TRIANGLE PETROLEUM CORPORATION
 
SELLING STOCKHOLDERS’ QUESTIONNAIRE
 
The following information is requested from you in connection with the
preparation and filing by Triangle Petroleum Corporation (the “Company”) of a
Registration Statement on Form S-3 or other appropriate form (the “Registration
Statement”) with the Securities and Exchange Commission (the “SEC”) covering the
sale of shares of the Company’s common stock underlying Warrants by certain
stockholders.


We would appreciate your answering all of the questions included in this
questionnaire, even though your answers may be in the negative, so that the
Company will have a record of your responses for use in connection with the
preparation of the Registration Statement. It is requested that you give careful
attention to each question and that you complete this questionnaire personally.


In order to assist you in completing this questionnaire, certain terms used
herein are defined in the appendix which is attached to this questionnaire. Each
of such defined terms has been bolded and italicized for identification. The
term “person,” as used in this questionnaire, means any natural person, company,
government or political subdivision, agency or instrumentality of a government.


After you have completed the following questionnaire, please send the completed
questionnaire by facsimile ((212) 930-9725) or overnight courier as soon as
possible to the attention of James M. Turner at Sichenzia Ross Friedman Ference
LLP, 61 Broadway, 32nd Floor, New York, New York 10006.
 
*********************
 
General Information
 
1. Please provide your full name and address or the full name and address of the
entity on whose behalf you are completing this questionnaire. The address may be
a business, mailing or residence address.


Name:
_____________________________________________________________________________________________
 
Address:
___________________________________________________________________________________________
 
2. Name the Control Person of your organization:
______________________________________________________

B-1

--------------------------------------------------------------------------------



Securities Holdings
 
1. Please fill in all blanks in the following questions related to your
beneficial ownership of the Company’s common stock. Generally, the term
“beneficial ownership” refers to any direct or indirect interest in the
securities which entitles you to any of the rights or benefits of ownership,
even though you may not be the holder of record of the securities. For example,
securities held in “street name” over which you exercise voting or investment
power would be considered beneficially owned by you. Other examples of indirect
ownership include ownership by a partnership in which you are a partner or by an
estate or trust of which you or any member of your immediate family is a
beneficiary. Ownership of securities held in the names of your spouse, minor
children or other relatives who live in the same household may be attributed to
you.


If you have any reason to believe that any interest in securities of the Company
which you may have, however remote, is a beneficial interest, please describe
such interest. For purposes of responding to this questionnaire, it is
preferable to err on the side of inclusion rather than exclusion. Where the
SEC’s interpretation of beneficial ownership would require disclosure of you
interest or possible interest in certain securities of the Company, and you
believe that you do not actually possess the attributes of beneficial ownership,
an appropriate response is to disclose the interest and at the same time
disclaim beneficial ownership of the securities.


Please indicate the amount of common stock of the Company or any of its
subsidiaries which you beneficially owned as of the date hereof.


For each holding:



 
·
 
State the nature of the holding (i.e., held in your own name, jointly, as a
trustee or beneficiary of a trust, as a custodian, as an executor, in
discretionary accounts, by your spouse or minor children, by a partnership of
which you are a partner, etc.), and

 

 
·
 
State whether you are the beneficial owner by reason of (i) sole voting power,
(ii) shared voting power, (iii) sole investment power, (iv) shared investment
power, (v) the right to acquire stock within 60 days of the end of the calendar
year, and/or (vi) the right to acquire stock with the purpose of changing or
influencing control.

 

 
·
 
Indicate in the Remarks column whether you have sole or shared voting or
investment power with respect to any such securities, and in what capacity
(i.e., individual, general partner, trustee) you have such power or powers.

 

 
·
 
If you wish to disclaim beneficial ownership of any shares listed, so indicate
by writing the word “Disclaim” in the Remarks column below; and you understand
that such shares will be shown separately from your beneficial holdings and an
appropriate disclaimer set forth.

 

 
·
 
If any of the shares listed are subject to any claim, encumbrance, pledge or
lien, so indicate in the Remarks column.

 
B-2

--------------------------------------------------------------------------------




Number of   
Shares  
 
Registered in
the Name of
 
Beneficially
Owned by
 
Remarks
 
Shares Voted
 
 
Shares to be Sold
 
________
   
_____________ 
   
_____________ 
   
_____________ 
   
________
   
________ 
 
________ 
   
_____________ 
   
_____________ 
   
_____________ 
   
________ 
   
________ 
 
________
   
_____________ 
   
_____________ 
   
_____________ 
   
________ 
   
________ 
 
________
   
_____________ 
   
_____________ 
   
_____________ 
   
________ 
   
________ 
 
________
   
_____________ 
   
_____________ 
   
_____________ 
   
________ 
   
________ 
 
________
   
_____________ 
   
_____________ 
   
_____________ 
   
________ 
   
________ 
 
________
   
_____________ 
   
_____________ 
   
_____________ 
   
________ 
   
________ 
 
_________
   
_______________
   
_______________
   
_______________
   
_________
   
_________
 

 
B-3

--------------------------------------------------------------------------------




2. 5% Stockholders


To the best of my knowledge, all persons (including myself and my associates and
including corporations, partnerships, trusts, associations and other such
groups) who beneficially own more than 5% of any class of the Company’s stock
are described below:


Name of
Beneficial
Owner
 
Class of Shares
Beneficially
Owned    
 
Holder of
Voting or
Investment Power


B-4

--------------------------------------------------------------------------------


 
No Adverse Interest
 
All interests I or my associates have or will have that are adverse to the
Company interests in any pending or contemplated legal proceeding or government
investigation to which the Company is or will be a party (or to which its
property may be subject) are described below:
 
B-5

--------------------------------------------------------------------------------


 
Voting Arrangement
 
All voting trusts or similar agreements or arrangements of which I have
knowledge under which more than 5% of the Company’s outstanding common stock, on
an as converted basis, is held or to be held are described below:


Names and Addresses of Voting Trustees
 
Voting Rights and Other Powers
Under Trust, Agreement or Arrangement
     

 
B-6

--------------------------------------------------------------------------------


 
Change in Control
 
All arrangements of which I have knowledge, including any pledge by any person
of securities of the Company, the operations of which may at a subsequent date
result in a change in control of the Company, are described below:

B-7

--------------------------------------------------------------------------------


 
Transactions with the Company
 
1. Information regarding all material interests of yours or your associates in
any actual or proposed transaction during the last three fiscal years to which
the Company was or is to be a party and that are identified under “Securities
Holdings” above) is provided below. Further, no such transaction need be
described if:


(a) the amount involved (including all periodic installments in the case of any
lease or other agreement provided for periodic payments or installments and
including the value of all transactions In a series of similar transactions)
does not exceed $60,000;


(b) the rates or charges involved in the transaction are fixed by law or
governmental authority or determined by competitive bids;


(c) the services involved are as a bank depositary of funds, transfer agent,
registrar, trustee under a trust indenture or other similar service;


(d) my interest arises solely from my ownership of securities of the Company and
I received no extra or special benefit not shared on a pro rata basis by all
other holders of securities in the same class;


(e) my interest in the corporation that is a party to the transaction is solely
as a director; or


(f) my interest arose solely as an officer and/or director of the Company (e.g.,
my compensation arrangement with the Company).


Description:
 
B-8

--------------------------------------------------------------------------------


 
Affiliation with Accountants or attorneys
 
Described below is any interest, affiliation or connection you have with the
firm of Sichenzia Ross Friedman Ference LLP, Manning Elliott LLP, KPMG LLP or
any other law firm or accounting firm that has been retained by the Company
during the last three fiscal years or is proposed to be retained by the Company:

B-9

--------------------------------------------------------------------------------


 
Contracts with the Company
 
Described below are all contracts with the Company or in which the Company has a
beneficial interest, or to which the Company has succeeded by assumption or
assignment, to which you or any of your associates is a party, which are to be
performed in whole or in part at or after the date of the proposed filing of the
Registration Statement, or which were made not more than two years prior
thereto:
 
B-10

--------------------------------------------------------------------------------



NASD-RELATED QUESTIONS
 
(1) Are you (i) a “member” of the National Association of Securities Dealers,
Inc. (“NASD”), (ii) an “affiliate” of a member of the NASD, (iii) a “person
associated with a member” or “associated person of a member” of the NASD or (iv)
associated with an “underwriter or related person” with respect to the proposed
initial public offering for the Company?
Yes o No o
 


For the sole purpose of this Question: (i) the NASD defines a “member” as being
either any broker or dealer admitted to membership in the NASD or any officer or
partner of such a member or the executive representative of such member or the
substitute for such representative; (ii) the term “affiliate” means a person
that directly, or indirectly through one or more intermediaries, controls, or is
controlled by, or is in common control with the person specified. Persons who
have acted or are acting on behalf or for the benefit of a person include, but
are not necessarily limited to, directors, officers, employees, agents,
consultants and sales representatives; (iii) the NASD defines a “person
associated with a member” or “associated person of a member” as being every sole
proprietor, partner, officer, director or branch manager of any member, or any
natural person occupying a similar status or performing similar functions, or
any natural person engaged in the investment banking or securities business who
is directly or indirectly controlling or controlled by such member (for example,
any employee), whether or not any such person is registered or exempt from
registration with the NASD; and (iv) the term “underwriter or related person”
includes, with respect to a proposed offering, underwriters, underwriters’
counsel, financial consultants and advisers, finders, members of the selling or
distribution group, and any and all other persons associated with or related to
any such persons.


If yes, kindly describe such relationship (whether direct or indirect) and
please respond to Questions (2) and (3) below; if no, please proceed to Question
(4).


(2) Please set forth information as to all purchases and acquisitions (including
contracts for purchase or acquisition) of securities of the Company by you,
regardless of the time acquired or the source from which derived:


Seller or
 
Amount and
 
Price or Other
   
Prospective Seller
 
Nature of Securities
 
Consideration
 
Date

 
(3) In connection with your direct or indirect affiliation or association with a
“member” of the NASD as set forth above in Question (1), please furnish the
identity of such NASD member and any information, if known, as to whether such
NASD member intends to participate in any capacity in this proposed initial
public offering, including the details of such participation:
 
B-11

--------------------------------------------------------------------------------




(4) Please describe any underwriting compensation and arrangement or any
dealings known to you between any “underwriter or related person”, “member” of
the NASD, “affiliate” of a member of the NASD, “person associated with a
member”, or “associated person of a member” of the NASD on the one hand and the
Company or controlling shareholder thereof on the other hand, other than
information relating to the proposed initial public offering of the Company:
 
(5) Please set out below any information, if known, as to whether any “member”
of the NASD, any “underwriter or related person”, “affiliate” or a member of the
NASD, “person associated with a member” or “associated person of a member” of
the NASD may receive any portion of the net offering:

B-12

--------------------------------------------------------------------------------



I understand that material misstatements or the omission of material facts in
the Registration Statement may give rise to civil and criminal liabilities to
the Company, to each officer and director of the Company signing the
Registration Statement and other persons signing the Registration Statement. I
will notify you and the Company of any misstatement of a material fact in the
Registration Statement or any amendment thereto, and of the omission of any
material fact necessary to make the statements contained therein not misleading,
as soon as practicable after a copy of the Registration Statement or any such
amendment has been provided to me.


I confirm that the foregoing statements are correct, to the best of my knowledge
and belief.


Dated: _____________________.


Very truly yours,
   
(Signature)
   
(Typed or Printed Name)


B-13

--------------------------------------------------------------------------------


 
Definitions
 
The term “arrangement” means any plan, contract, authorization or understanding
whether or not set forth in a formal document.


The term “associate” as used throughout this questionnaire, means (a) any
corporation or organization (other than the Company) of which I am an officer,
director or partner or of which I am, directly or indirectly, the beneficial
owner of 5% or more of any class of equity securities, (b) any trust or other
estate in which I have a substantial beneficial interest or as to which I serve
as trustee or in a similar capacity, (c) my spouse, (d) any relative of my
spouse or any relative of mine who has the same home as me or who is a director
or officer or key executive of the Company, (e) any partner, syndicate member or
person with whom I have agreed to act in concert with respect to the
acquisition, holding, voting or disposition of shares of the Company’s
securities.


The term “beneficially owned” when used in connection with the ownership of
securities, means (a) any interest in a security which entitles me to any of the
rights or benefits of ownership even though I may not be the owner of record or
(b) securities owned by me directly or indirectly, including those held by me
for my own benefit (regardless of how registered) and securities held by others
for my benefit (regardless of how registered), such as by custodians, brokers,
nominees, pledgees, etc., and including securities held by an estate or trust in
which I have an interest as legatee or beneficiary, securities owned by a
partnership of which I am a partner, securities held by a personal holding
company of which I am a stockholder, etc., and securities held in the name of my
spouse, minor children and any relative (sharing the same home). A “beneficial
owner” of a security includes any person who, directly or indirectly, through
any contract, arrangement, understanding, relationship or otherwise has or
shares:


(a) voting power which includes the power to vote, or to direct the voting of,
such security; and/or


(b) investment power which includes the power to dispose, or to direct the
disposition, of such security.


The term “control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of a person,
whether through the ownership of voting securities, by contract or otherwise.


The term “immediate family” means any relationship by blood, marriage or
adoption, not more remote than first cousin.


The term “material,” when used in this questionnaire to qualify a requirement
for the furnishing of information as to any subject, limits the information
required to those matters as to which an average prudent investor ought
reasonably to be informed before purchasing the Common Stock of the Company.

B-14

--------------------------------------------------------------------------------


 